DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs, et al. (DE 1809459, hereafter Fuchs)	
With respect to claim 1, Fuchs teaches a device for measuring tread depth of tyres, wherein in use a tyre (R) can be driven over the device in a first direction, the device comprising: a light source (E1) arranged to illuminate the tyre; an obstruction extending in a second direction substantially perpendicular to the first direction and arranged to partially block the light emitted from the light source such that a shadow is cast on the tyre when the tyre is located above the device, and such that the shadow is cast on the tyre in a direction substantially perpendicular to the tread of the tyre; and a camera (O) arranged to view an illuminated section of the tyre. (Fig. 1)

	With respect to claim 4, Fuchs teaches the obstruction is substantially linear. (Fig. 1)
	With respect to claim 8, Fuchs teaches the obstruction is formed by a part of the housing of the device. (Fig. 1)
	With respect to claim 10, Fuchs teaches a method of measuring tread depth of tyres, the method comprising: driving a tyre over a scanner in a first direction; illuminating the tyre with a light source provided by the scanner; blocking the light emitted by the light source in a second direction substantially perpendicular to the first direction such that a shadow is cast on the tyre in a direction substantially perpendicular to the tread of the tyre; and viewing the illuminated section of the tyre with a camera. (Fig. 1)
	With respect to claim 11, Fuchs teaches illuminating a linear section of the tyre using a light source which is linear and perpendicular to the first direction. (Fig. 1)
	With respect to claim 13, Fuchs teaches blocking the light with a linear obstruction. (Fig. 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Niimura et al. (JP 2015148583, hereafter Niimura)
	With respect to claims 3 and 12, Fuchs teaches all that is claimed, as in the above rejection, except wherein the light source is a strip of LED lights.
	However, the use of LED lights is well known. For example, Niimura teaches a measuring device equipped with a strip of LED lights. (Abstract, Fig. 1)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the invention of Fuchs to include a strip of LED lights as a light source in order to provide bright and energy efficient lighting.

Claims 5-7, 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs.
With respect to claims 5 and 14, Fuchs teaches reflective optical elements (P1, P2) arranged to direct reflected light onto the camera. (Fig. 1, Translation pg. 2) 
Although Fuchs does not teach that this light is reflected from the tyre, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Fuchs to also use reflective elements for the light reflected from the tyre in order 
With respect to claims 6-7 and 15-16, although Fuchs does not explicitly disclose the reflective optical elements include a mirror having a parabolic shape in the direction parallel to the obstruction or the reflective optical elements comprise one or more flat mirrors to direct the reflected light towards the camera, both of these arrangements are well-known types of reflective optical elements and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an arrangement of reflective elements which would optimize the reception of reflected light by the camera.
With respect to claim 9, although Fuchs does not explicitly teach wherein the obstruction is provided by a strip of material which blocks light, and wherein said strip of material is provided on a transparent material, this would have been an obvious modification of the structure of Fuchs in order to provide a shadow having a particular location or desired shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,506,683, US 5,987,978, US 9,459,092 and US 9,983,098 each teach an inspection apparatus having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853